Plaintiff in error was tried and convicted upon an information which charged that he did sell whisky to one Rush Kimmel. On the 16th day of December, 1912, he was sentenced to be confined in the county jail for four months, and that he pay a fine of four hundred dollars. Numerous errors are assigned, but they are without merit. The information is sufficient. W.P. Calhoun testified that in the city of Enid, in the basement of the Turf pool hall on the 29th day of March, the defendant sold Mr. Scheidigger, Mr. Smith, and witness four drinks of whisky, and that Rush Kimmel paid him for it. This was all the evidence in the case. The appeal being without merit, the judgment is affirmed, and the cause remanded to the county court of Garfield county with direction to enforce its judgment and sentence therein.